SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1346
KA 11-01632
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

CEDRICK K. BRADBERRY, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Sperrazza, J.), rendered July 1, 2011. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the fifth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal sale of a controlled substance in
the fifth degree (Penal Law § 220.31). Contrary to defendant’s
contention, the record establishes that he knowingly, voluntarily and
intelligently waived the right to appeal (see generally People v
Lopez, 6 NY3d 248, 256), and that valid waiver forecloses any
challenge by defendant to the severity of the sentence (see id. at
255; see generally People v Lococo, 92 NY2d 825, 827; People v
Hidalgo, 91 NY2d 733, 737).




Entered:   December 28, 2012                       Frances E. Cafarell
                                                   Clerk of the Court